     Case 2:19-cv-08477-RGK-E Document 16 Filed 11/05/19 Page 1 of 10 Page ID #:56



 1     C. D. Michel - SBN 144258
       Joshua Robert Dale - SBN 209942
 2     Konstadinos T. Moros - 306610
       MICHEL & ASSOCIATES, P.C.
 3     180 East Ocean Blvd., Suite 200
       Long Beach, CA 90802
 4     Telephone: (562) 216-4444
       Fax: (562) 216-4445
 5     jdale@michellawyers.com
       kmoros@michellawyers.com
 6
       Attorneys for Defendant
 7     Turner’s Outdoors, Inc.
 8                              UNITED STATES DISTRICT COURT
 9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                      WESTERN DIVISION
11      CARMEN JOHN PERRI,                          CASE NO.: 2:19-cv-08477 RGK (Ex)
12                Plaintiff,                        ANSWER OF DEFENDANT
                                                    TURNER’S OUTDOORS INC. TO
13            vs.                                   COMPLAINT
14      TURNER’S OUTDOORS INC., a                   Judge: R. Gary Klausner
        California corporation; BRIAN C.
15      DONALDSON AND KAREN D.                      Action Filed: October 1, 2019
        DONALDSON, individually and as
16      trustees of the BRIAN C. AND
        KAREN E DONALDSON FAMILY
17      TRUST DATED AUGUST 30,
        1983; and DOES 1-10, inclusive,
18
                  Defendants.
19
20           Defendant TURNER’S OUTDOORS, INC., by and through the undersigned
21     counsel, in paragraphs that correspond to the numbered paragraphs in the
22     Complaint, hereby answers Plaintiff’s Complaint, and alleges as follows:
23                                            PARTIES
24           1.        In response to Paragraph 1 of the Complaint, whether or not the
25     Plaintiff qualifies as a member of a protected class under the ADA constitutes a
26     legal conclusion that requires no response; to the extent a response may be required,
27     Defendant denies the allegations. Moreover, as to Plaintiff’s factual allegations,
28     Defendant is without sufficient knowledge or information to form a belief as to the
                                  1
       ANSWER OF DEFENDANT TURNER’S OUTDOOR’S, INC. TO COMPLAINT
                                                      (2:19-cv-08477)
     Case 2:19-cv-08477-RGK-E Document 16 Filed 11/05/19 Page 2 of 10 Page ID #:57



 1     truth of the allegations, and on that basis, denies each and every allegation.
 2           2.      In response to Paragraph 2 of the Complaint, Defendant is without
 3     sufficient knowledge or information to form a belief as to the truth of the
 4     allegations, and on that basis, denies each and every allegation.
 5           3.      In response to Paragraph 3 of the Complaint, Defendant is without
 6     sufficient knowledge or information to form a belief as to the truth of the
 7     allegations, and on that basis, denies each and every allegation.
 8           4.      In response to Paragraph 4 of the Complaint, Defendant denies each
 9     and every allegation.
10           5.      In response to Paragraph 5 of the Complaint, Defendant denies each
11     and every allegation.
12           6.      In response to Paragraph 6 of the Complaint, as to the allegations of a
13     joint venture and common enterprise, Defendant denies the allegations. Defendant
14     is without sufficient knowledge or information to form a belief as to the truth of the
15     remaining allegations, and on that basis, denies each and every allegation.
16                                        JURISDICTION
17           7.      In response to Paragraph 7 of the Complaint, Defendant is not required
18     to answer legal conclusions and argument. On that basis, Defendant denies each and
19     every allegation.
20           8.      In response to Paragraph 8 of the Complaint, Defendant is not required
21     to answer legal conclusions and argument. On that basis, Defendant denies each and
22     every allegation.
23           9.      In response to Paragraph 9 of the Complaint, Defendant admits only
24     that 2201 E. Willow Street, Signal Hill, CA 90755 is located in the Central District
25     of California. As to the remaining allegations, Defendant is not required to answer
26     legal conclusions and argument. On that basis, Defendant denies each and every
27     allegation.
28
                                  2
       ANSWER OF DEFENDANT TURNER’S OUTDOOR’S, INC. TO COMPLAINT
                                                      (2:19-cv-08477)
     Case 2:19-cv-08477-RGK-E Document 16 Filed 11/05/19 Page 3 of 10 Page ID #:58



 1                                 FACTUAL ALLEGATIONS
 2           10.    In response to Paragraph 10 of the Complaint, Defendant is without
 3     information or knowledge sufficient to form a belief as to the truth of the
 4     allegations and on that basis denies them.
 5           11.    Admitted.
 6           12.    In response to Paragraph 12 of the Complaint, Defendant admits only
 7     that there are parking spaces serving the business. As to the remaining allegations,
 8     Defendant is not required to answer legal conclusions and argument. On that basis,
 9     Defendant denies each and every allegation.
10           13.    In response to Paragraph 13 of the Complaint, Defendant is not
11     required to answer legal conclusions and argument. As to all other allegations,
12     Defendant denies each and every one of them.
13           14.    In response to Paragraph 14 of the Complaint, Defendant is not
14     required to answer legal conclusions and argument. As to all other allegations,
15     Defendant denies each and every one of them.
16           15.    In response to Paragraph 15 of the Complaint, Defendant is not
17     required to answer legal conclusions and argument. As to all other allegations,
18     Defendant denies each and every one of them.
19           16.    In response to Paragraph 16 of the Complaint, Defendant is without
20     information or knowledge sufficient to form a belief as to the truth of the
21     allegations and on that basis denies them.
22           17.    In response to Paragraph 17 of the Complaint, Defendant denies each
23     and every allegation.
24           18.    In response to Paragraph 18 of the Complaint, Defendant is not
25     required to answer legal conclusions and argument. As to all other allegations,
26     Defendant is without information or knowledge sufficient to form a belief as to the
27     truth of the allegations and on that basis denies them.
28           19.    In response to Paragraph 19 of the Complaint, Defendant is not
                                  3
       ANSWER OF DEFENDANT TURNER’S OUTDOOR’S, INC. TO COMPLAINT
                                                      (2:19-cv-08477)
     Case 2:19-cv-08477-RGK-E Document 16 Filed 11/05/19 Page 4 of 10 Page ID #:59



 1     required to answer legal conclusions and argument. As to all other allegations,
 2     Defendant is without information or knowledge sufficient to form a belief as to the
 3     truth of the allegations and on that basis denies them.
 4           20.     In response to Paragraph 20 of the Complaint, Defendant is without
 5     information or knowledge sufficient to form a belief as to the truth of the
 6     allegations and on that basis denies them.
 7           21.     In response to Paragraph 21 of the Complaint, insofar as Plaintiff
 8     alleges Defendant is actively deterring Plaintiff from patronizing their business,
 9     Defendant denies those allegations. As to all other allegations, Defendant is without
10     information or knowledge sufficient to form a belief as to the truth of the
11     allegations and on that basis denies them.
12           22.     In response to Paragraph 22 of the Complaint, Defendant is without
13     information or knowledge sufficient to form a belief as to the truth of the
14     allegations and on that basis denies them.
15           23.     In response to Paragraph 23 of the Complaint, Defendant denies each
16     and every allegation.
17           24.     In response to Paragraph 24 of the Complaint, as to other defendants,
18     Defendant is without information or knowledge sufficient to form a belief as to the
19     truth of the allegations and on that basis denies them. As to all other allegations,
20     Defendant denies each and every one of them.
21           25.     In response to Paragraph 25 of the Complaint, Defendant is without
22     information or knowledge sufficient to form a belief as to the truth of the
23     allegations and on that basis denies them.
24           26.     In response to Paragraph 26 of the Complaint, Defendant is not
25     required to answer legal conclusions and argument. As to all other allegations,
26     Defendant denies each and every allegation.
27           27.     In response to Paragraph 27 of the Complaint, Defendant is not
28     required to answer legal conclusions and argument. As to all other allegations,
                                  4
       ANSWER OF DEFENDANT TURNER’S OUTDOOR’S, INC. TO COMPLAINT
                                                      (2:19-cv-08477)
     Case 2:19-cv-08477-RGK-E Document 16 Filed 11/05/19 Page 5 of 10 Page ID #:60



 1     Defendant is without information or knowledge sufficient to form a belief as to the
 2     truth of the allegations and on that basis denies them.
 3                                 FIRST CAUSE OF ACTION
 4                 AMERICANS WITH DISABILITIES ACT, 41 U.S.C. §12181
 5           28.     In response to Paragraph 28 of the Complaint, Defendant incorporates
 6     its responses to the previously alleged paragraphs of the Complaint.
 7           29.     In response to Paragraph 29 of the Complaint, Defendant is not
 8     required to answer legal conclusions and argument. Insofar as the Plaintiff is citing
 9     the Americans with Disabilities Act and/or any other statutes, Defendant admits
10     they speak for themselves, and denies any and all remaining allegations.
11           30.     In response to Paragraph 30 of the Complaint, Defendant is not
12     required to answer legal conclusions and argument. Insofar as the Plaintiff is citing
13     the Americans with Disabilities Act and/or any other statutes, Defendant admits
14     they speak for themselves, and denies any and all remaining allegations.
15           31.     In response to Paragraph 31 of the Complaint, Defendant is not
16     required to answer legal conclusions and argument. Insofar as the Plaintiff is citing
17     the Americans with Disabilities Act and/or any other statutes, Defendant admits
18     they speak for themselves, and denies any and all remaining allegations.
19           32.     In response to Paragraph 32 of the Complaint, Defendant is not
20     required to answer legal conclusions and argument. Defendant denies any and all
21     remaining allegations.
22           33.     In response to Paragraph 33 of the Complaint, Defendant is without
23     information or knowledge sufficient to form a belief as to whether the Plaintiff will
24     continue to desire to patronize their business, and on that basis denies them.
25     Defendant denies any and all remaining allegations.
26
27
28
                                  5
       ANSWER OF DEFENDANT TURNER’S OUTDOOR’S, INC. TO COMPLAINT
                                                      (2:19-cv-08477)
     Case 2:19-cv-08477-RGK-E Document 16 Filed 11/05/19 Page 6 of 10 Page ID #:61



 1                                SECOND CAUSE OF ACTION
 2                UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE §51
 3           34.     In response to Paragraph 34 of the Complaint, Defendant incorporates
 4     its responses to the previously alleged paragraphs of the Complaint.
 5           35.     In response to Paragraph 35 of the Complaint, Defendant is not
 6     required to answer legal conclusions and argument. Insofar as the Plaintiff is citing
 7     the Unruh Civil Rights Act and/or any other statutes, Defendant admits they speak
 8     for themselves, and denies any and all remaining allegations.
 9           36.     In response to Paragraph 36 of the Complaint, Defendant is not
10     required to answer legal conclusions and argument. Defendant denies any and all
11     remaining allegations.
12           37.     In response to Paragraph 37 of the Complaint, Defendant is not
13     required to answer legal conclusions and argument. Defendant denies any and all
14     remaining allegations.
15                                  AFFIRMATIVE DEFENSES
16                               FIRST AFFIRMATIVE DEFENSE
17           1.      The Complaint, and each and every claim therein, fails to state a claim
18     for which relief can be granted and should, therefore, be dismissed.
19                              SECOND AFFIRMATIVE DEFENSE
20           2.      Plaintiff lacks standing to pursue his alleged claims.
21                              THIRD AFFIRMATIVE DEFENSE
22           3.      Plaintiff’s claims are barred to the extent that they are based on alleged
23     denials of benefits more than two years prior to the date the Complaint was filed.
24                              FOURTH AFFIRMATIVE DEFENSE
25           4.      Plaintiff’s claims are moot.
26                               FIFTH AFFIRMATIVE DEFENSE
27           5.      This Court lacks supplemental jurisdiction over Plaintiff’s state law
28     claims.
                                  6
       ANSWER OF DEFENDANT TURNER’S OUTDOOR’S, INC. TO COMPLAINT
                                                      (2:19-cv-08477)
     Case 2:19-cv-08477-RGK-E Document 16 Filed 11/05/19 Page 7 of 10 Page ID #:62



 1                                  SIXTH AFFIRMATIVE DEFENSE
 2            6.       Plaintiff’s claims are barred because, with respect to any particular
 3     architectural element of the property that departs from accessibility guidelines, the
 4     property has provided “equivalent facilitation” in the form of alternative designs
 5     and technologies that provide substantially equivalent or greater access to and
 6     usability of the facility.
 7                              SEVENTH AFFIRMATIVE DEFENSE
 8            7.       Plaintiff’s claims are barred because the claimed violations are “de
 9     minimis,” and nonactionable because they do not materially impair Plaintiff’s use
10     of an area for an intended purpose.
11                               EIGHTH AFFIRMATIVE DEFENSE
12            8.       Plaintiff’s claims are barred because the barrier removal(s) Plaintiff
13     seeks pursuant to the ADA in the building built before January 26, 1993 are not
14     “readily achievable,” or easily accomplishable and able to be carried out without
15     much difficulty or expense within the meaning of 42 U.S.C. § 12181(9).
16                                  NINTH AFFIRMATIVE DEFENSE
17            9.       Plaintiff’s claims are barred because the modifications Plaintiff seeks
18     are not “alterations” within the meaning of the ADA or Title 24 and/or they do not
19     trigger an “alteration” legal standard, including because the modifications sought
20     will be disproportionate in cost or cost in excess of 20 percent of the entire
21     “alteration.”
22                                  TENTH AFFIRMATIVE DEFENSE
23            10.      Plaintiff’s claims that the facilities were designed in violation of the
24     ADA, Title 24, and/or the Unruh Civil Rights Act are barred to the extent the
25     premises were designed and constructed prior to the effective date of the ADA,
26     Title 24, and/or the Unruh Civil Rights Act or their regulations.
27                             ELEVENTH AFFIRMATIVE DEFENSE
28            11.      Defendant has made good faith efforts to comply with the ADA and
                                  7
       ANSWER OF DEFENDANT TURNER’S OUTDOOR’S, INC. TO COMPLAINT
                                                      (2:19-cv-08477)
     Case 2:19-cv-08477-RGK-E Document 16 Filed 11/05/19 Page 8 of 10 Page ID #:63



 1     the Unruh Act, including providing appropriate alternative access.
 2                           TWELFTH AFFIRMATIVE DEFENSE
 3           12.    Plaintiff has failed to mitigate his damages, if any.
 4                         THIRTEENTH AFFIRMATIVE DEFENSE
 5           13.    Plaintiff’s claims under the Unruh Act are barred to the extent that they
 6     interfere with Defendant’s compliance with laws and regulations that are equally
 7     applicable to all persons.
 8                         FOURTEENTH AFFIRMATIVE DEFENSE
 9           14.    The imposition of statutory minimum damages in this matter would
10     violate Defendant’s Eighth Amendment protection against excessive fines in
11     violation of the California Constitution and the United States Constitution.
12                          FIFTEENTH AFFIRMATIVE DEFENSE
13           15.    The imposition of punitive damages in this matter would violate
14     Defendant’s right to due process of law in violation of the California Constitution
15     and the United States Constitution.
16                          SIXTEENTH AFFIRMATIVE DEFENSE
17           16.    Defendant is not legally responsible for property that is not within its
18     possession, custody or control.
19                        SEVENTEENTH AFFIRMATIVE DEFENSE
20           17.    Plaintiff’s claims are barred because Plaintiff failed to provide any
21     notice to Defendant regarding the alleged accessibility issues prior to filing this
22     lawsuit.
23                         EIGHTEENTH AFFIRMATIVE DEFENSE
24           18.    Plaintiff’s claims are barred under the doctrine of laches.
25                         NINETEENTH AFFIRMATIVE DEFENSE
26           19.    Defendant alleges that the damages, if any, suffered by Plaintiff were
27     proximately caused in whole or in part by the wrongful and/or negligent acts,
28     conduct or omissions of other parties, including, Plaintiff, other named Defendants,
                                  8
       ANSWER OF DEFENDANT TURNER’S OUTDOOR’S, INC. TO COMPLAINT
                                                      (2:19-cv-08477)
     Case 2:19-cv-08477-RGK-E Document 16 Filed 11/05/19 Page 9 of 10 Page ID #:64



 1     and other parties, and not by any wrongdoing or negligence on the part of
 2     Defendant.
 3                          TWENTIETH AFFIRMATIVE DEFENSE
 4           20.    Defendant has not knowingly or intentionally waived any applicable
 5     defense or affirmative defense. Defendant reserves the right to assert and rely upon
 6     other such defenses as may become available or apparent during discovery
 7     proceedings or as may be raised or asserted by others in this case, and to amend the
 8     Answer, defenses, and/or affirmative defenses accordingly. Defendant further
 9     reserves the right to amend the Answer to delete defenses and/or affirmative
10     defenses that Defendant determines are not applicable after subsequent discovery.
11                                DEMAND FOR JURY TRIAL
12           Defendant hereby demands a trial by jury.
13                                           PRAYER
14     WHEREFORE, Defendant prays that this Court enter a judgment as follows:
15           1.     That the Complaint be dismissed with prejudice and that judgment be
16     entered in favor of Defendant;
17           2.     That Plaintiff take nothing by way of his Complaint;
18           3.     That Defendant be awarded its costs of suit incurred in defense of this
19     action, including its reasonable attorney’s fees; and
20           4.     For such further and other relief as the Court may deem just and proper
21     Dated: November 5, 2019                       MICHEL & ASSOCIATES, P.C.
22
23                                                   _______________________________
                                                     C.D. Michel,
24                                                   Konstadinos T. Moros
                                                     Attorneys for Defendant
25
26
27
28
                                  9
       ANSWER OF DEFENDANT TURNER’S OUTDOOR’S, INC. TO COMPLAINT
                                                      (2:19-cv-08477)
  Case 2:19-cv-08477-RGK-E Document 16 Filed 11/05/19 Page 10 of 10 Page ID #:65



 1                             CERTIFICATE OF SERVICE
 2                     IN THE UNITED STATES DISTRICT COURT
 3                        CENTRAL DISTRICT OF CALIFORNIA
 4
   Case Name: Perri v. Turner’s Outdoors Inc.
 5 Case No.: 2:19-cv-08477 RGK (Ex)
 6
     IT IS HEREBY CERTIFIED THAT:
 7
 8        I, the undersigned, am a citizen of the United States and am at least eighteen
   years of age. My business address is 180 East Ocean Boulevard, Suite 200, Long
 9 Beach, California 90802.
10
            I am not a party to the above-entitled action. I have caused service of:
11
             ANSWER OF DEFENDANT TURNER’S OUTDOORS INC. TO
12                            COMPLAINT
13
   on the following party by electronically filing the foregoing with the Clerk of the
14 District Court using its ECF System, which electronically notifies them.
15
    Joseph R. Manning, Jr.                        Brian C. Donaldson
16  MANNING LAW, APC                              Karen D. Donaldson
17  20062 S W Birch St., Ste 200                  215 Rivo Alto Canal
    Newport Beach, CA 92660                       Long Beach Ca 90803
18  DisabilityRights@manninglawoffice.com
19
20          I declare under penalty of perjury that the foregoing is true and correct.
21
     Executed November 5, 2019.
22
23
24                                                         TIFFANY HARBER
25
26
27
28

                                CERTIFICATE OF SERVICE
                                                                           (2:19-cv-08477)
